DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-35 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-23, 26-28, 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US# 2017/0134140).

	RE Claim 16, Park discloses a method, performed by a user equipment (UE) in a wireless communication system (See Park Abstract), the method comprising: 
See Park [0027], [0113] – UE receiving high-layer signaling for configuring HARQ-ACK codebook); 
	receiving, from a base station, a physical downlink control channel (PDCCH) indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or a PDSCH (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or PDSCH); 
	determining a HARQ-ACK codebook including at least one bit of HARQ-ACK information of the SPS PDSCH release or the PDSCH reception (See Park [0012] – determining size of HARQ-ACK codebook based on SPS PDSCH release or PDSCH); and 
	transmitting, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information (See Park [0032], [0047] – transmitting HARQ-ACK on PUCCH), 
	wherein the HARQ-ACK codebook is determined, for the SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)), or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field vale of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)).

	RE Claim 17, Park discloses a method, as set forth in claim 16 above, wherein the determining of the HARQ-ACK codebook including at least one bit of the HARQ-ACK information comprises determining a number of bits of the HARQ-ACK information according to a number of transport blocks (See Park [0041], [0081] – determining HARQ-ACK based on TB mode).

	RE Claim 18, Park discloses a method, as set forth in claim 16 above, further comprising: 
	determining a PUCCH resource set corresponding to the PUCCH based on a number of bits of the HARQ-ACK information (See Park [0032] – determining PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 21, Park discloses a method, performed by a base station in a wireless communication system (See Park Abstract), the method comprising: 
	Transmitting, to a user equipment (UE), a physical downlink control channel (PDCCH) indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or a PDSCH (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or PDSCH); and
	receiving, from the UE, a physical uplink control channel (PUCCH) including the HARQ-ACK information of the SPS PDSCH release or the PDSCH reception (See Park [0032], [0047] – UE transmitting HARQ-ACK on PUCCH in response to SPS PDSCH), 
See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)), or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field vale of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)).

	RE Claim 22, Park discloses a method, as set forth in claim 21 above, wherein a number of bits of the HARQ-ACK information is determined according to a number of transport blocks (See Park [0041], [0081] – determining HARQ-ACK based on TB mode).

	RE Claim 23, Park discloses a method, as set forth in claim 21 above, wherein a PUCCH resource set corresponding to the PUCCH is determined based on a number of bits of the HARQ- ACK information (See Park [0032] – determining PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 26, Park discloses a user equipment (UE) (See Park Abstract), the UE comprising: 
	A transceiver (See Park FIG 9); and
See Park FIG 9) and configured to:
	receive high-layer signaling configuring the UE to determine a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook semi-statically (See Park [0027], [0113] – UE receiving high-layer signaling for configuring HARQ-ACK codebook); 
	receive, from a base station, a physical downlink control channel (PDCCH) indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or a PDSCH (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or PDSCH); 
	determine a HARQ-ACK codebook including at least one bit of HARQ-ACK information of the SPS PDSCH release or the PDSCH reception (See Park [0012] – determining size of HARQ-ACK codebook based on SPS PDSCH release or PDSCH); and 
	transmit, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information (See Park [0032], [0047] – transmitting HARQ-ACK on PUCCH), 
	wherein the HARQ-ACK codebook is determined, for the SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)), or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field vale of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)).

	RE Claim 27, Park discloses a UE, as set forth in claim 26 above, wherein the at least one controller is further configured to: 
	determine a number of bits of the HARQ-ACK information according to a number of transport blocks (See Park [0041], [0081] – determining HARQ-ACK based on TB mode).

	RE Claim 28, Park discloses a UE, as set forth in claim 26 above, wherein the at least one controller is further configured to: 
	determine a PUCCH resource set corresponding to the PUCCH based on a number of bits of the HARQ-ACK information (See Park [0032] – determining PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 31, Park discloses a base station, the base station comprising: 
	A transceiver (See Park FIG 9); and
	at least one controller coupled with the transceiver (See Park FIG 9) and configured to:
	Transmit, to a user equipment (UE), a physical downlink control channel (PDCCH) indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or a PDSCH (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or PDSCH); and
See Park [0032], [0047] – UE transmitting HARQ-ACK on PUCCH in response to SPS PDSCH), 
	wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information is determined, for the SPS PDSCH release in case of the PDCCH indicating the SPS PDSCH release includes a counter downlink assignment index (DAI) field value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)), or for the PDSCH reception in case of the PDSCH reception is scheduled by a PDCCH including a counter DAI field vale of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)).

	RE Claim 32, Park discloses a base station, as set forth in claim 31 above, wherein a number of bits of the HARQ-ACK information is determined according to a number of transport blocks (See Park [0041], [0081] – determining HARQ-ACK based on TB mode).

	RE Claim 33, Park discloses a base station, as set forth in claim 31 above, wherein a PUCCH resource set corresponding to the PUCCH is determined based on a number of bits of the HARQ- ACK information (See Park [0032] – determining PUCCH format based on number of bits of HARQ-ACK).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20, 24-25, 29-30, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US# 2017/0134140) in view of Liao (US# 2011/0310820).

	RE Claim 19, Park discloses a method, as set forth in claim 18 above. Park does not specifically disclose when the number of bits of the HARQ-ACK information is less than or equal to 2, the determining of the PUCCH resource set comprises determining the PUCCH resource set as a first PUCCH resource set.
	However, Liao teaches of when the number of bits of the HARQ-ACK information is less than or equal to 2, the determining of the PUCCH resource set comprises determining the PUCCH resource set as a first PUCCH resource set (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein when the number of bits of the HARQ-ACK information is less than or equal to 2, the determining of the PUCCH resource set comprises determining the PUCCH resource set as a first PUCCH resource set, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 20, Park, modified by Liao, discloses a method, as set forth in claim 19 above, wherein, when the number of bits of the HARQ-ACK information is greater than 2, the determining of the PUCCH resource set comprises determining the PUCCH resource set to be a PUCCH resource set being different from the first PUCCH resource See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 24, Park discloses a method, as set forth in claim 23 above. Park does not specifically disclose wherein, when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set.
	However, Liao teaches of when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 25, Park, modified by Liao, discloses a method, as set forth in claim 24 above, wherein, when the number of bits of the HARQ-ACK information is greater than 2, the PUCCH resource set is determined as a PUCCH resource set to be a PUCCH resource set being different from the first PUCCH resource set (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 29, Park discloses a UE, as set forth in claim 28 above. Park does not specifically disclose wherein the at least one controller is further configured to: 	determine the PUCCH resource set as a first PUCCH resource set, when the number of bits of the HARQ-ACK information is less than or equal to 2.
	However, Liao teaches of wherein the at least one controller is further configured to: 
	determine the PUCCH resource set as a first PUCCH resource set, when the number of bits of the HARQ-ACK information is less than or equal to 2 (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein the at least one controller is further configured to: 	determine the PUCCH resource set as a first PUCCH resource set, when the number of bits of the HARQ-ACK information is less than or equal to 2, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 30, Park, modified by Liao, discloses a UE, as set forth in claim 29 above, wherein the at least one controller is further configured to: determine the PUCCH resource set as a PUCCH resource set other than the first PUCCH resource set, when the number of bits of the HARQ-ACK information is greater than 2 (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 34, Park discloses a base station, as set forth in claim 33 above. Park does not specifically disclose wherein, when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set.
	However, Liao teaches of when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein when the number of bits of the HARQ-ACK information is less than or equal to 2, the PUCCH resource set is determined as a first PUCCH resource set, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 35, Park, modified by Liao, discloses a base station, as set forth in claim 34 above, wherein, when the number of bits of the HARQ-ACK information is greater than 2, the PUCCH resource set is determined as a PUCCH resource set to be a PUCCH resource set being different from the first PUCCH resource set (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US# 2019/0123879).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477